United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, St. Petersburg, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1514
Issued: September 14, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 10, 2020 appellant filed a timely appeal from a July 20, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $51,113.13 from May 1, 2014 through June 22, 2019, for which she was without fault,
because she concurrently received FECA wage-loss compensation and Social Security
Administration (SSA) age-related retirement benefits without an appropriate offset; (2) whether
OWCP properly denied waiver of recovery of the overpayment; and (3) whether it properly

1

5 U.S.C. § 8101 et seq.

required recovery of the overpayment by deducting $461.54 every 28 days from appellant’s
continuing compensation payments.
FACTUAL HISTORY
On November 6, 1999 appellant, then a 51-year-old rehabilitation clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed acute stress disorder/major
depressive disorder due to factors of her federal employment.
She stopped work on
November 4, 1999. OWCP accepted the claim for depressive disorder. OWCP initially paid
appellant wage-loss compensation on the supplemental rolls, and then paid her on the periodic
rolls commencing August 7, 2005.
In a letter dated February 15, 2019, the employing establishment advised OWCP that
appellant was enrolled in the Federal Employees Retirement System (FERS) and was entitled to
receive SSA retirement benefits. It requested that OWCP contact SSA to determine whether
appellant qualified for a FERS offset.
On March 14, 2019 OWCP requested information from SSA regarding appellant’s possible
FERS/SSA dual benefits.
On April 9, 2019 OWCP received a completed FERS/SSA dual benefits calculation form
from SSA dated April 3, 2019, wherein SSA calculated appellant’s SSA age-related retirement
benefit rates with and without a FERS offset. The form indicated that appellant’s SSA rates with
FERS were: $1,242.00 effective May 2014; $1,263.10 effective December 2014 and
December 2015; $1,266.80 effective December 2016; $1,291.10 effective December 2017; and
$1,328.20 effective December 2018. The form further indicated that appellant’s SSA benefit rates
without FERS were: $437.70 effective May 2014; $445.10 effective December 2014 and
December 2015; $446.40 effective December 2016; $455.30 effective December 2017; and
$468.00 effective December 2018.
In a letter dated July 12, 2019, OWCP informed appellant that since she had been receiving
SSA age-related retirement benefits since May 1, 2014, the portion of SSA benefits attributed to
her federal service would be offset from her FECA wage-loss compensation. It advised her that
as of June 23, 2019 her new FECA compensation payment every 28 days would be $2,035.05.
OWCP completed a FERS offset calculation form on July 12, 2019. It determined the 28day FERS offset amount for the days in each period and computed a total overpayment of
$51,113.31. This form indicated that: from May 1 through November 30, 2014 appellant received
an overpayment of compensation in the amount of $5,674.29; from December 1, 2014 through
November 30, 2015 she received an overpayment of compensation in the amount of $9,842.97;
from December 1, 2015 through November 30, 2016 she received an overpayment of
compensation in the amount of $9,869.93; from December 1, 2016 through November 30, 2017
appellant received an overpayment of compensation in the amount of $9,871.85; from
December 1, 2017 through November 30, 2018 she received an overpayment of compensation in
the amount of $10,069.19; and from December 1, 2018 through June 22, 2019, appellant received
an overpayment of compensation in the amount of $5,785.08.

2

On July 12, 2019 OWCP notified appellant of its preliminary determination that she
received an overpayment of compensation in the amount of $51,113.31 as she had received FECA
wage-loss compensation benefits for the period May 1, 2014 through June 22, 2019 that had not
been reduced by the portion of her SSA age-related retirement benefits attributable to her federal
service, and that this portion of her SSA benefit was a prohibited dual benefit. It further advised
her of its preliminary determination that she was without fault in the creation of the overpayment.
OWCP requested that appellant complete the enclosed overpayment recovery questionnaire (Form
OWCP-20) and submit supporting financial documentation. Additionally, it provided her with an
overpayment action request form and notified her that, within 30 days of the date of the letter, she
could request a telephone conference, a final decision based on the written evidence, or a
prerecoupment hearing.
In an August 2, 2019 overpayment action request form, appellant requested a telephonic
prerecoupment hearing before a representative of OWCP’s Branch of Hearings and Review. She
requested waiver of recovery of the overpayment noting that she had advised OWCP of her SSA
benefits. In an accompanying completed Form OWCP-20, appellant advised that her monthly
income included $1,192.00 in SSA benefits and $2,035.05 in FECA benefits, for a total monthly
income of $3,227.05. She reported total assets of $4,091.59. Appellant indicated that she was
looking for a place to rent as she had given up her last rental place to take care of her daughter in
Georgia and that her last rent payment in 2018 was $845.00. She provided her monthly expenses
as $100.00 to $150.00 for food, $100.00 for gas, $48.76 for her cell phone, $246.10 for her car
payment, and $114.38 for car insurance. Appellant noted monthly installment debts totaling
approximately $785.00. She submitted financial documentation verifying assets and monthly
expenses.
A telephonic prerecoupment hearing was held on December 12, 2019. Appellant testified
that she was now living with a friend and paying monthly rent of $200.00 to that friend. She
testified regarding monthly expenses including insurance, automobile payment, cell phone, credit
card debt payments, and miscellaneous expenses.
By decision dated February 10, 2020, OWCP’s hearing representative finalized OWCP’s
determination that appellant had received a $51,113.13 overpayment of compensation for the
period May 1, 2014 through June 22, 2019 because she concurrently received FECA wage-loss
compensation and SSA age-related retirement benefits without appropriate offset. He found that
appellant was without fault in the creation of the overpayment, but denied waiver of recovery of
the overpayment as her monthly income exceeded her monthly expenses by more than the allotted
amount. The hearing representative required recovery of the overpayment by deducting $461.54
every 28 days from appellant’s continuing compensation payments.
On July 20, 2020 the Branch of Hearings and Review reopened the case on its own motion
and vacated the February 10, 2020 decision, due to a technical error regarding the interest rate.
This decision again finalized the preliminary overpayment determination of July 12, 2019, finding
that the overpayment in the amount of $51,113.13 would be recovered at the rate of $464.54 from
appellant’s continuing compensation every 28 days.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.2 Section 8116 limits the right of an employee to receive compensation. While an employee
is receiving compensation, he or she may not receive salary, pay, or remuneration of any type from
the United States.3
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of SSA age-related retirement benefits that are attributable
to federal service of the employee.4 FECA Bulletin No. 97-09 provides that FECA benefits have
to be adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned
as a federal employee is part of the FERS retirement package, and the receipt of FECA benefits
and federal retirement concurrently is a prohibited dual benefit. 5
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received a $51,113.13
overpayment of compensation for the period May 1, 2014 through June 22, 2019 because she
concurrently received FECA wage-loss compensation and SSA age-related retirement benefits
without an appropriate offset.
OWCP paid appellant wage-loss compensation on the periodic rolls beginning
August 7, 2005. Effective May 1, 2014, appellant received SSA age-related retirement benefits.
As noted, a claimant cannot receive compensation for wage-loss compensation and SSA agerelated retirement benefits attributable to federal service for the same period. 6 The information
provided by SSA indicated that a portion of appellant’s SSA age-related retirement benefits were
attributable to her federal service. As OWCP neglected to offset her FECA benefits for the period
May 1, 2014 through June 22, 2019, she received an overpayment of wage-loss compensation.7
Based on the rates provided by SSA, OWCP calculated the overpayment of compensation
by determining the portion of SSA benefits that were attributable to appellant’s federal service.
SSA provided her SSA rate with FERS and without FERS beginning May 1, 2014. OWCP
provided its calculations of the amount that it should have offset for each relevant period based on
the SSA worksheet. The Board has reviewed OWCP’s calculations and finds that it properly
2

Id. at § 8102(a).

3

Id. at § 8116.

4
20 C.F.R. § 10.421(d); see W.T., Docket No. 20-1218 (issued February 26, 2021); L.W., Docket No. 19-0787
(issued October 23, 2019); S.M., Docket No. 17-1802 (issued August 20, 2018).
5

FECA Bulletin No. 97-09 (issued February 3, 1997); see also M.G., Docket No. 20-1145 (issued February 24,
2021); N.B., Docket No. 18-0795 (issued January 4, 2019).
6

Id.; A.C., Docket No. 18-1550 (issued February 21, 2019).

7

Id.

4

determined that appellant received prohibited dual benefits totaling $51,113.13, creating an
overpayment of compensation in that amount. 8
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.9 Section 10.438 of OWCP’s regulations provides that the individual who received the
overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. Failure
to submit the requested information within 30 days of the request shall result in denial of waiver. 10
The guidelines for determining whether recovery of an overpayment would defeat the
purpose of FECA or would be against equity and good conscience are set forth in sections 10.434
to 10.437 of OWCP’s regulations.11 Section 10.436 provides that recovery of an overpayment
would defeat the purpose of FECA if recovery would cause hardship because the beneficiary needs
substantially all of his or her income (including compensation benefits) to meet current ordinary
and necessary living expense, and, also, if the beneficiary’s assets do not exceed a specified amount
as determined by OWCP from data provided by the Bureau of Labor Statistics. 12 For waiver of
recovery of the overpayment under the defeat the purpose of FECA standard, appellant must show
that he or she needs substantially all of his or her current income to meet current ordinary and
necessary living expenses, and that assets do not exceed the resource base. 13 An individual is
deemed to need substantially all of his or her current income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00. 14
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.

8

M.G., supra note 5; A.S., Docket No. 19-0171 (issued June 12, 2019).

9

Supra note 1 at § 8129.

10

20 C.F.R. § 10.438.

11

Id. at §§ 10.434-10.437.

12

Id. at § 10.436. OWCP’s procedures provide that a claimant is deemed to need substantially all of his or her
current net income to meet current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Determinations, Chapter 6.400.4a(3) (September 2018). OWCP’s procedures further provide that assets must not
exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a spouse or dependent, plus
$1,200.00 for each additional dependent. Id. at Chapter 6.400.4a(2).
13

Id.

14

Id.

5

As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience. 15
Appellant has not established that recovery of the overpayment would defeat the purpose
of FECA because she has not shown that she needs substantially all of her current income to meet
ordinary and necessary living expenses.
The Board finds that the documentation of record supports that appellant had $3,397.00 in
monthly income and $981.00 in monthly expenses, and thereby her monthly income exceeded her
monthly ordinary and necessary expenses by more than $50.00.16 OWCP properly arrived at these
by figures carefully reviewing the documentation and determining what claimed expenses were
supported by the record. 17
The Board further finds that appellant has not established that recovery of the overpayment
would defeat the purpose of FECA because she has not shown both that she needs substantially all
of her current income to meet ordinary and necessary living expenses and that her assets do not
exceed the allowable resource base. As noted above, appellant’s monthly income exceeds her
monthly ordinary and necessary expenses by more than $50.00. As her current income exceeds
her current ordinary and living expenses by more than $50.00, she has not shown that she needs
substantially all of her current income to meet current ordinary and necessary living expenses. 18
Because appellant has not met the first prong of the two-prong test of whether recovery of the
overpayment would defeat the purpose of FECA, it is not necessary for OWCP to consider the
second prong of the test, i.e., whether her assets do not exceed the allowable resource base.
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because she has not shown, for the reasons noted above, that she would
experience severe financial hardship in attempting to repay the debt or that she relinquished a
valuable right or changed her position for the worse in reliance on the payment which created the
overpayment.19
Because appellant has not established that recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience, the Board finds that OWCP properly
denied waiver of recovery of the overpayment.

15

See J.R., Docket No. 17-0181 (issued August 12, 2020); L.S., 59 ECAB 350 (2008).

16

Id.

17

See W.T., supra note 4; J.B., Docket No. 16-0796 (issued August 19, 2016).

18

Supra note 15.

19

See W.T., supra note 4; J.B., supra note 17; William J. Murphy, 41 ECAB 569 (1989).

6

LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. 20
Section 10.441 of OWCP’s regulations provides that, when an overpayment of
compensation has been made to an individual who is entitled to further payments, the individua l
shall refund to OWCP the amount of the overpayment as soon as the error is discovered or his or
her attention is called to the same. If no refund is made, OWCP shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate of
compensation, the financial circumstances of the individual, and any other relevant factors so as
to minimize hardship.21
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deduction
of $461.54 from appellant’s continuing compensation every 28 days.
The record supports that, in requiring repayment of the $51,113.13 overpayment of
compensation by deducting $461.54 from appellant’s compensation payments every 28 days,
OWCP took into consideration the financial information submitted by her as well as the factors set
forth in 20 C.F.R. § 10.441 and found that this method of recovery would minimize hardship on
appellant. Therefore, OWCP properly required recovery of the overpayment by deducting $461.54
from her compensation payments every 28 days.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$51,113.13 for the period May 1, 2014 through June 22, 2019, for which she was without fault, as
she concurrently received SSA age-related retirement benefits and FECA wage-loss compensation
benefits without appropriate offset. The Board further finds that OWCP properly denied waiver
of recovery of the overpayment and properly required recovery of the overpayment by deducting
$461.54 from her continuing compensation payments every 28 days.

20

Supra note 10 at § 10.441; see W.T., supra note 4; M.P., Docket No. 18-0902 (issued October 16, 2018).

21

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the July 20, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 14, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

